UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-1681



FASIL ATLE DESTA,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-204-006)


Submitted:   March 14, 2007                   Decided:   May 1, 2007


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linda A. Dominguez, L A Dominguez Law, LLC, Baltimore, Maryland,
for Petitioner. Rod J. Rosenstein, United States Attorney, Larry
D. Adams, Assistant United States Attorney, Baltimore, Maryland,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fasil Atle Desta, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

order denying his applications for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). Desta

challenges     the   immigration           judge’s   findings     that    his     asylum

application was untimely and that he did not establish eligibility

for withholding of removal or protection under CAT.                           Desta also

questions whether the Board erred in adopting and affirming the

immigration judge’s order without specifying the reasons for its

decision.

            The   timeliness         of    an   alien’s    asylum      application     is

usually a question of fact.               See Mehilli v. Gonzales, 433 F.3d 86,

93 (1st Cir. 2005).        On May 11, 2005, Congress enacted the Real ID

Act,   which    added      a   new    subsection      to    the     judicial      review

provisions.    This subsection stated that discretionary and factual

determinations       are   outside        the   jurisdiction      of    the    court   of

appeals.    8 U.S.C.A. § 1252(a)(2)(D) (West 2005); see also Vasile

v. Gonzales, 417 F.3d 766, 768 (7th Cir. 2005).                     The exception to

this provision is for constitutional claims or questions of law

raised by aliens seeking discretionary relief. Higuit v. Gonzales,

433 F.3d 417, 419 (4th Cir.), cert. denied, 126 S. Ct. 2973 (2006).

Because Desta has not raised a constitutional or legal claim as to


                                           - 2 -
the immigration judge’s decision that his asylum application was

untimely, we do not have jurisdiction to review Desta’s asylum

claim.

           Additionally, we uphold the immigration judge’s denial of

Desta’s request for withholding of removal. “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).            Because we find Desta would not be

able to show that he is eligible for asylum based on the record

presented,      we   find    he   cannot    meet   the   higher     standard     for

withholding of removal.

           We also hold that Desta fails to meet the standard for

relief under the Convention Against Torture.                      To obtain such

relief, an applicant must establish that “it is more likely than

not that he or he would be tortured if removed to the proposed

country of removal.”          8 C.F.R. § 1208.16(c)(2) (2004).            We find

that Desta fails to make the requisite showing.

           Finally, Desta asserts the BIA erred in adopting and

affirming the immigration judge’s decision without stating what

factual   and    legal      assessments    were    relied   on.      We   find   no

indication that Desta did not receive a full and fair review by the

Board.


                                      - 3 -
          Accordingly, we deny the petition for review for the

reasons stated by the Board.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                               - 4 -